Name: 2002/838/Euratom: Council Decision of 30Ã September 2002 adopting a specific programme for research and training to be carried out by the Joint Research Centre by means of direct actions for the European Atomic Energy Community (2002-2006)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  electrical and nuclear industries;  European construction;  technology and technical regulations;  employment
 Date Published: 2002-10-29

 Avis juridique important|32002D08382002/838/Euratom: Council Decision of 30 September 2002 adopting a specific programme for research and training to be carried out by the Joint Research Centre by means of direct actions for the European Atomic Energy Community (2002-2006) Official Journal L 294 , 29/10/2002 P. 0086 - 0093Council Decisionof 30 September 2002adopting a specific programme for research and training to be carried out by the Joint Research Centre by means of direct actions for the European Atomic Energy Community (2002-2006)(2002/838/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the first paragraph of Article 7 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) By Decision No 2002/668/Euratom, the Council adopted the Sixth Framework Programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities also contributing to the creation of the European Research Area (2002-2006)(4) (hereinafter referred to as "the framework programme") to be implemented by means of research and training programme(s) drawn up in accordance with Article 7 of the Treaty, which define the detailed rules for their implementation, fix their duration and provide for the means deemed necessary.(2) The rules for the participation of undertakings, research centres and universities and for the dissemination of research results, for the framework programme, should apply to this programme.(3) In implementing this programme, emphasis should be given to promoting the mobility and training of researchers, and innovation, in the Community.(4) For the purpose of implementing the framework programme, it may be appropriate to engage in international cooperation activities, in particular on the basis of Chapter 10 of the Treaty, with third countries and international organisations. In this connection, the Joint Research Centre (JRC) will seek to represent all interests of the Community and its Member States and make the best possible use of the networks it operates.(5) In implementing this programme, special attention should be paid to the candidate countries. The JRC will undertake appropriate training activities in nuclear safety and safeguards, including measures to control the illicit trafficking of nuclear materials.(6) The JRC takes part in European networks on nuclear reactor safety which aim at improving the various safety practices and approaches and will thus contribute to a similar process in candidate countries.(7) Research activities carried out within this programme should respect fundamental ethical principles, including those reflected in Article 6 of the Treaty on the European Union and in the Charter of Fundamental Rights of the European Union, as well as the need to take into account public acceptability of these activities.(8) Following the Commission Communication "Women and Science" and the Resolutions of the Council of 20 May 1999(5) and 26 June 2001(6) and the Resolution of the European Parliament of 3 February 2000(7) on this theme, an Action Plan is being implemented in order to boost and increase the place and role of women in science and research in Europe, which should ensure the respect of equality of opportunity, irrespective of gender.(9) This programme should be implemented in a flexible, efficient and transparent manner, taking account of relevant needs of the JRC's users and Community policies, as well as respecting the objective of protecting the Community's financial interests. The research activities carried out under it should be adapted where appropriate to these needs and to scientific and technological developments.(10) The JRC will continue to meet the requirements of Community policies as reflected by its users; in order to do this effectively, it will maintain a suitable balance with research activities required for achieving scientific excellence.(11) The JRC should implement the research and training activities carried out by means of direct action, in particular the tasks entrusted to the Commission by the Treaty. The Commission should undertake the tasks incumbent upon it in the area of nuclear fission, making use of the technical expertise of the JRC.(12) The JRC should actively pursue activities in innovation and technology transfer.(13) In the implementation of this programme, the Board of Governors of the JRC should be consulted by the Commission in accordance with the relevant provisions of Commission Decision 96/282/Euratom of 10 April 1996 on the reorganisation of the JRC(8).(14) The Commission should in due course arrange for an independent assessment to be conducted concerning the activities carried out in the fields covered by this programme. Such an assessment should be carried out in a spirit of openness, with respect to all the relevant actors.(15) The Scientific and Technical Committee has been consulted on the scientific and technological content of this specific programme.(16) The Board of Governors of the JRC has been consulted on the scientific and technological content of this specific programme,HAS ADOPTED THIS DECISION:Article 11. In accordance with Decision 2002/668/Euratom on the framework programme 2002-2006 (hereinafter referred to as "the framework programme"), a specific programme related to direct action of research and training activities to be carried out by the JRC (hereinafter referred to as "the specific programme") is hereby adopted for the period from 30 September 2002 to 31 December 2006.2. The objectives and scientific and technological priorities for the specific programme are set out in Annex I.Article 2In accordance with Annex II to [Decision 2002/668/Euratom] the framework programme, the amount deemed necessary for the execution of the specific programme is EUR 290 million. An indicative breakdown of this amount is given in Annex II to this Decision.Article 31. The Commission shall be responsible for the implementation of the specific programme.2. The specific programme shall be implemented in accordance with the specific rules set out in Annex III.Article 41. The Commission shall draw up a work programme for the implementation of the specific programme, which shall be made available to all interested parties, setting out in greater detail the objectives and priorities, the timetable for implementation and the implementation arrangements.2. The work programme shall take account of relevant research activities carried out by the Member States, Associated States, European and international organisations. It shall be updated where appropriate.Article 51. For the purposes of implementing the specific programme, the Board of Governors of the JRC shall be consulted by the Commission in accordance with Commission Decision 96/282/Euratom.2. The Commission shall regularly inform the Board of Governors of the implementation of this specific programme.Article 61. The Commission shall regularly report on the overall progress of the implementation of the specific programme, in accordance with Article 4 of the framework programme.2. The Commission shall arrange for the independent assessment provided for in Article 5 of the framework programme to be conducted concerning the activities carried out in the fields covered by the specific programme.Article 7The Commission may request the JRC to execute, on the basis of the criterion of mutual benefit, projects with legal entities established in third countries when this contributes effectively to the execution of direct actions.Article 8This Decision is addressed to the Member States.Done at Brussels, 30 September 2002.For the CouncilThe PresidentB. Bendtsen(1) OJ C 181 E, 30.7.2002, p. 132.(2) Opinion delivered on 13 June 2002 (not yet published in the Official Journal).(3) OJ C 221, 17.9.2002, p. 97.(4) OJ L 232, 29.8.2002, p. 34.(5) OJ C 201, 16.7.1999, p. 1.(6) OJ C 199, 14.7.2001, p. 1.(7) OJ C 309, 27.10.2000, p. 57.(8) OJ L 107, 30.4.1996, p. 12.ANNEXE ISCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND BROAD OUTLINES OF THE ACTIVITIES1. IntroductionThe Joint Research Centre (JRC) carries out its mission to provide customer-driven scientific and technical support for the conception, development, implementation and monitoring of European Union policies. It serves the common interest of the Member States while being independent of special interests, private or national.The JRC's contribution to the framework programme 2002-2006 incorporates recommendations of recent evaluations of the JRC and requirements necessitated by the reform of the Commission. In particular, it includes- Strengthened user-orientation.- Networking activities to create a broad knowledge base and, in the spirit of the European Research Area (ERA), more closely associate Member State laboratories, industry and regulators in the S& T support provided to the European Union policies.- The concentration of activities on selected themes, including training of researchers to maintain nuclear expertise in the European Union and its associated member states.Coordination will be assured with the indirect actions under the Euratom specific programme.It responds to clearly expressed needs and requirements, notably from the Commission services, which have been identified, are updated through systematic and regular contacts(1).In its domains of competence, the JRC's contribution will aim at establishing synergies with the relevant thematic priorities in the other specific programmes, notably through participation in the indirect action, with a view to adding value, when appropriate, to the work carried out therein (e.g. through the comparison and validation of tests and methods or the integration of results for policy-making purposes).2. Programme Content2.1. MotivationThe JRC's activities in the nuclear area aim to support related Community policies and specific Treaty obligations entrusted to the Commission. Nuclear energy supplies about a third of the Community's electricity and vigilance is still required to ensure a continuation of the Community's outstanding safety record, to maintain efforts to avoid proliferation and to efficiently manage the processing and long-term storage of waste. The enlargement of the Union together with the needs of safeguarding material arising from the disarmament process or the emergence of new technological developments introduce new challenges.Focusing its activities in areas where Community involvement is appropriate, the JRC operates where its pan-European identity provides an added-value and where its action is justified by the cross-border aspects of nuclear safety and security or by public concern about the issues: safeguards, non-proliferation, radio-active waste management, reactor safety and ionising radiation monitoring will be the key areas.The principal objective will be to further develop collaboration through networking, leading to broad consensus on a range of these issues at European and world-level. The application of Safeguards by the Euratom Safeguards Office (ESO) and the IAEA requires R& D support and direct assistance. Special attention will be given to cooperation with future European Union Member States. Training activities will be an important component for the JRC to help equip the European Union with a future generation of scientists with necessary nuclear skills and expertise. Main areas of research activity will therefore be as follows:- Radio-active waste management and safeguarding nuclear materials.- Safety of the different types of reactors, monitoring and metrology in the field of ionising radiation.2.2. Radio-active waste management and safeguarding nuclear materialsSpent fuel and high level waste treatment and storageTo address the issues of spent nuclear fuels and radio-active waste treatment and management, the JRC will further develop its understanding of fundamental physical, chemical and materials science data on actinides and actinide-containing products.The basic processes governing the behaviour of irradiated fuel under conditions of interim storage or long term geological disposal will be further investigated.The JRC will continue to test and evaluate processes to improve the efficient separation (partitioning) of radio-toxic elements from spent fuel and the subsequent reprocessing of the resulting products. This will be carried out with European partners under the transmutation and partitioning programme. Besides this experimental and theoretical approach the JRC will pursue and extend its participation in networks with a possible coordinating role as in the international working group on fuel design for the accelerator driven systems.Nuclear safeguards and non-proliferationThe safeguards work will provide direct support to the inspectorates (ESO and IAEA) and to operators and will undertake related underpinning research to prepare for future demands including continuous improvements of safeguards activities to adapt to political context, in particular changes in verification regimes, and technological evolution. The activity includes the development and assessment of instrumentation in the areas of destructive and non-destructive assays; provision of certified reference materials, containment and surveillance, training of inspectors and the upgrading and operation of on-site laboratories. The JRC will continue to be the focus point of the European Safeguards Research and Development Association (Esarda) network.The strengthening of the safeguard regime is increasingly reliant on information technologies to improve efficiency and to carry out new measures. The JRC will pursue its efforts in developing environmental monitoring, satellite monitoring, and innovative data and information management systems as well as improved communications and remote surveillance techniques that enable certain safeguards activities to be performed remotely from headquarters. Synergy with the work performed by the JRC in the area of anti-fraud will be further developed.The JRC will continue to support the transfer of the technological "acquis communautaire" in the safeguards area to the Applicant Countries. The JRC is closely involved in the international efforts to detect clandestine activities and to combat the illicit trafficking of nuclear materials.The JRC will step up its activities and research efforts in this field so that it can respond to requests made by any Member State or applicant state. Nuclear forensic science will be further developed.The JRC's specialised know-how and techniques for Euratom nuclear safeguards could be put at the disposal of international efforts in non-proliferation of weapons for mass destruction. With this in view, the JRC will seek to bring together all possible expertise and to fully associate its partners in the Esarda network.2.3. Safety of the different types of reactors, ionising radiation monitoring and metrologySafety of the different types of reactorsThe high safety level of nuclear plants within the European Union must be ensured. Some of the power plants of the current generation will continue to be operated for at least 20 years. The JRC will continue to support safety authorities and nuclear plant operators by networking on ageing, damage detection, in-service inspection and structural integrity assessment. Accident analysis and management, validation of codes, systems' analysis, and risk-informed methods development are traditional JRC competencies, which are important both for European Union harmonisation and in view of enlargement. Support to the Phebus programme will continue. Retrieval of experimental data and their archiving for easy availability will be supported, with special attention being paid to the management and the dissemination of these data.Development of a common safety culture in Central & Eastern European Countries is a further area for JRC support; this includes operational safety measures and plant upgrading, structural integrity, accident prevention and management.On the safety of nuclear fuel, the JRC will concentrate on mechanical and chemical interactions at the fuel/cladding interface and on fuel behaviour at high burn-up. The Transuranus fuel performance codes will continue to be extended with new data, which will be widely disseminated, and training of users, including scientists from Eastern European countries.Together with industry and R& D institutions, the JRC will contribute to the analysis and evaluation of several safety features of the different types of energy production systems, currently under investigation in several countries.Ionising radiation monitoring and metrologyResearch into understanding how to protect the citizen and the environment against the effects of ionising radiation requires reliable dosimetry as a basis. The JRC's long-standing expertise in radio-protection and metrology will be further oriented towards this subject.Radionuclide metrology will focus on reference measurements and the development of international standards for reference radioactivity measurements. Additionally, support to nuclear safety and safeguards, ionising radiation monitoring according to the Treaty, and the measurement of ultra low levels of ionising radiation will be carried out.JRC expertise in radioactivity trace analysis and speciation will be further developed in the context of environment protection.(1) Annual user workshops, interservice group of user DGs, bilateral agreements, etc.ANNEX IIINDICATIVE BREAKDOWN OF THE AMOUNT>TABLE>ANNEX IIISPECIFIC RULES FOR IMPLEMENTING THE PROGRAMME1. The Commission, after consulting the Board of Governors of the JRC, shall implement the direct action on the basis of the scientific objectives and contents described in Annex I. The activities relating to this action shall be performed in the relevant institutes of the JRC.2. In the implementation of its activities, the JRC will, whenever appropriate and feasible, participate in or organise networks of public and private laboratories in the Member States or European research consortia in the support of the European policy making process. Particular attention shall be paid to cooperation with industry, especially with small and medium-sized enterprises. Research bodies established in third countries may also cooperate on projects, in accordance with the relevant provisions of Article 6 and, where applicable, of agreements for scientific and technological cooperation between the Community and the third countries concerned. Particular attention will be paid to cooperation with research laboratories and institutes in the candidate countries and countries of Central and Eastern Europe and the former Soviet Union.It will also use appropriate mechanisms to continuously identify the requirements and needs of its customers and users and to involve them in the related activities.3. The knowledge gained through implementation of the projects will be disseminated by the JRC itself (taking into account possible limitations due to confidentiality issues).4. The accompanying measures shall include:- the organisation of the visits of JRC staff to national laboratories, industrial laboratories and universities,- the promotion of mobility of young scientists, particularly from the candidate countries,- specialised training with the emphasis on the nuclear expertise and the nuclear safety culture in the European Union,- the organisation of visits to JRC institutes of visiting scientists and seconded national experts, particularly from the candidate countries,- systematic exchange of information, through, inter alia, the organisation of scientific seminars, workshops and colloquiums and scientific publications,- the independent scientific and strategic evaluation of the performance of the projects and programmes.